                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     UNITED STATES OF AMERICA,                           Case No. 18-cr-00345-SI-1
                                  10                    Plaintiff,
                                                                                             ORDER RE: SUPPLEMENTAL
                                  11             v.                                          BRIEFING
                                  12     DENNIS PERRY,
Northern District of California
 United States District Court




                                  13                    Defendant.

                                  14

                                  15          Defendant’s motion to suppress is scheduled for a hearing on November 1, 2018 at 1:30 p.m.

                                  16   In opposition to that motion, the government has filed the declaration of San Mateo County Sheriff’s

                                  17   Office Deputy Andrew Constantino. Dkt. No. 24-1. In his declaration, Deputy Constantino states,

                                  18   “After talking to Domingo and Edwards, I looked up Perry on our internal database and learned he

                                  19   was named as a suspect in several burglaries, including a City of Belmont storage unit burglary and

                                  20   a San Mateo county storage unit burglary.” Id. ¶ 7.

                                  21          The Court directs the government to file a supplemental brief and/or declaration elaborating

                                  22   on this statement. The Court would like additional information on the following: (1) whether

                                  23   Constantino obtained this information prior to conducting the traffic stop of defendant; (2) why this
                                       information was not included in Constantino’s probable cause affidavit; (3) what the “internal
                                  24
                                       database” is; and (4) what specific information Constantino obtained showing that defendant was
                                  25
                                       “named as a suspect,” and what being “named as a suspect” means.
                                  26
                                              If possible, the government shall file this additional briefing by 5 p.m. on October 31, 2018.
                                  27
                                       If the government is not able to do so by that time, the government shall file the supplemental
                                  28
                                   1   briefing as early as possible on November 1, 2018, and prior to the hearing.

                                   2

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: October 30, 2018                      ______________________________________
                                                                                      SUSAN ILLSTON
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
